                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                     (St. Louis)

In Re:                                                       )
                                                             )
Jason Fauss                                                  )
                                                             )
                                                             )
                          Debtor,                            ) Case No. 20-41032
______________________________________________________)
                                                             ) Chapter 13
                                                             )
U.S. Bank Trust National Association, as Trustee of the Tiki )
Series III Trust                                             )
                                                             )
                          Creditor.                          )

                     SECURED CREDITOR’S OBJECTION TO
              CONFIRMATION OF SECOND AMENDED CHAPTER 13 PLAN

         COMES NOW SN Servicing Corporation the servicing agent for U.S. Bank Trust

National Association, as Trustee of the Tiki Series III Trust, its subsidiaries, affiliates,

predecessors in interest, successors, and assigns (the “Secured Creditor”), by and through its

attorney David Noyce, and for its objection to the second amended plan states as follows:

         1.     The Secured Creditor is the holder of a promissory note executed by Debtor Jason

Fauss and Kara Fauss in the original principal amount of $414,200.00 secured by a lien on real

property owned by the Debtor located at 1412 Heritage Valley Drive, High Ridge, Missouri

63049.

         2.     The Debtor’s Second Plan filed on March 24, 2021, indicates under Section 5.1

that the Trustee is to make no Pre-Petition arrears payments to the Secured Creditor as the

Debtor will seek a loan modification with the Secured Creditor.

         3.     The Secured Creditor advises the Court that the parties previously attempted a

trial payment plan in furtherance of completing a loan modification but the same was not
successfully completed and, at this time, the Secured Creditor has advised Debtor that he does

not qualify for a loan modification.

       WHEREFORE, for the foregoing reasons, Secured Creditor respectfully requests that

this Court enter an Order denying said Second Amended Plan and for other such relief as the

Court deems proper.


                                                      Respectfully Submitted,

                                                      MARINOSCI LAW GROUP, P.C.


                                                      /s/ David V. Noyce____________
                                                      David V. Noyce 56116MO
                                                      11111 Nall Avenue, Ste. 104
                                                      Leawood, KS 66211
                                                      dnoyce@mlg-defaultlaw.com
                                                      ecf@mlg-defaultlaw.com
                                                      Phone: (913) 800-2021
                                                      Fax: (913) 257-5223
                                                      ATTORNEY FOR CREDITOR


                                 CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the Objection was filed electronically on April 9,
2021 with the United States Bankruptcy Court, and has been served on the following parties in
interest via e-mail by the Court’s CM/ECF System as listed on the Court’s Electronic Mail
Notice:

Jason Fauss
11965 Saint Charles Rock Rd
Ste 202
Bridgeton, MO 63044-2628

Diana S. Daugherty
Chapter 13 Trustee
P.O. Box 430908
St. Louis, MO 63143



                                                      /s/ David V. Noyce___________
                                                      David V. Noyce
